PER CURIAM.
Claimant appeals from the decision of the Employment Appeals Board which denied him unemployment benefits on the ground that claimant was not actively seeking work within the meaning of ORS 657.155 and that claimant wilfully made false statements within the meaning of ORS 657.215 and is therefore liable for repayment under ORS 657.310. He contends that the referee abused his discretion in granting a continuance to the Employment Division when at the time originally set for hearing it did not have certain witnesses available and asked for and received a continuance over claimant’s objection. We cannot affirmatively state that the referee abused his discretion.
The defendant’s other contention is that the Appeals Board erred in finding that claimant made false statements and was not actively seeking work during the time in question. There was evidence to support the Board’s finding and we are therefore bound by it.
Affirmed.